        Case 3:18-cv-06600-JSC Document 12 Filed 02/15/19 Page 1 of 3



 1   NATHAN C. VOLHEIM
     nvolheim@sulaimanlaw.com
 2   SULAIMAN LAW GROUP, LTD.
 3   2500 South Highland Avenue, Suite 200
     Lombard, IL 60148
 4   Telephone: (630) 575-8181
     Facsimile: (630) 575-8188
 5   Attorney for Plaintiff
 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
10

11    TIMOTHY J. UPCHURCH,                            Case No. 3:18-cv-06600
12                        Plaintiff,                  STIPULATION AND ORDER TO EXTEND
                                                      DEADLINE AND HEARING DATES SET
13             v.                                     FORTH IN CLERK’S NOTICE
                                                      CONTINUING CASE MANAGEMENT
14                                                    CONFERENCE
      OAKMONT RECOVERY GROUP, LLC
15    and BCT PROCESSING, LLC,
16                        Defendants.
17

18
               All parties hereby stipulate and request that the court enter a deadline extending the
19
     deadline set forth in Clerk’s Notice Continuing Case Management Conference. Good cause exists
20
     for this request:
21

22       1.   Plaintiff filed its Complaint against OAKMONT RECOVERY GROUP, LLC and BCT

23            PROCESSING, LLC (“Defendants”) pursuant to the Fair Debt Collection Practices Act and

24            Rosenthal Fair Debt Collection Practices Act.
25       2.   On December 19, 2018, Plaintiff filed a Notice of Settlement in this matter notifying the
26
              court that both parties need sixty days to file their dismissal documents in this matter. [Dkt
27
              No. 25].
28
                                                         1
        Case 3:18-cv-06600-JSC Document 12 Filed 02/15/19 Page 2 of 3



 1      3. On January 25, 2019, pursuant to the filed Notice of Settlement, the Clerk enter an order
 2             continuing the case management conference date from January 21, 2019 to February 21,
 3
               2019. Parties were also ordered to file their stipulation of dismissal by February 19, 2019.
 4
        4. Both parties are working on finalizing the settlement in this matter and will require another
 5
               30 days to file their dismissal documents.
 6

 7      5.     Plaintiff requests that both parties’ deadline to file their stipulation of dismissal shall be

 8             extended by approximately 30 days, through March 18, 2019 and the case management

 9             conference to be continued for another 30 days. Plaintiff respectfully requests that this
10
               Honorable Court so order.
11

12
     Dated: February 15, 2019
13
                                                                s/ Nathan C. Volheim
14
                                                                Nathan C. Volheim
15                                                              Admitted Pro Hac Vice
                                                                Sulaiman Law Group, Ltd.
16                                                              2500 S. Highland Avenue, Suite 200
                                                                Lombard, IL 60148
17                                                              (630) 575-8181
                                                                nvolheim@sulaimanlaw.com
18
                                                                Attorney for Plaintiff
19
                                        CERTIFICATE OF SERVICE
20
               I hereby certify that I today caused a copy of the foregoing document to be electronically
21

22   filed with the Clerk of Court using the CM/ECF system, which will be sent to all attorneys of

23   record.

24
                                                                      s/ Nathan C. Volheim
25                                                                    Nathan C. Volheim

26

27

28
                                                            2
        Case 3:18-cv-06600-JSC Document 12 Filed 02/15/19 Page 3 of 3



 1

 2                                               ORDER
 3   Pursuant to stipulation and for good cause shown, the parties’ deadline to file dismissal documents
 4
     is extended to March 18, 2019 and the case management conference is continued to March 28,
 5
     2019.
 6
     IT IS SO ORDERED.
 7

 8   DATED: _________________                             ____________________________________
                                                          UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      3
